 

Vasc. oF

CITY OF DAYTON
POSITION DESCRIPTION

Title: Police Major Grade: M4 Class Code: 3246 FLSA Status: Exempt Status: Unclassified
Department: Police Division: Varies Reports To: Director of Police Created: 7/20/10
Updated: 6/5/12

Prepared By: Courtney Crum

Approved By: Timothy H. Riordan 12/17/2012
Qualifications

To perform this job successfully, an individual must be able to perform each essential duty and responsibility
satisfactorily. The requirements listed herein are representative of the knowledge, skill, and/or ability required.
Reasonable accommodations may be made to enable individuals with disabilities to perform the essential functions.

Purpose
To assist in the management of the Department by planning and administering the functions and activities of a

major work group or unit.

iso é ibilities
As a member of the management team, the incumbent recommends hiring, transfers, suspensions, promotions or
discharge of subordinates. The incumbent must maintain a thorough knowledge of administrative policies and
procedures, standard operating guidelines/procedures and will provide discipline as required. Supervisors
address complaints and resolves problems.

Supervises 1-150 employees. Carries out supervisory responsibilities in accordance with the organization's
policies and applicable laws. Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and disciplining employees; addressing
complaints and resolving problems.

Essenti ties and Responsibiliti
(Include but are not limited to the following. Other duties may be assigned)

1. A Major is responsible for the command and administration of a major unit, work group, or division of the
Department. The incumbent is responsible for all division activities and will coordinate services with other
units, work groups, divisions, City departments and agencies, other units of government, outside law
enforcement agencies and media outlets.

2. The incumbent plans, programs, directs and evaluates the operation(s) of assigned area(s) of
responsibility in the Police Department. The Major consults with and advises the Deputy Director and
Director of Police regarding the operating procedures and administrative problems and fulfillment of the
Departments strategic direction as determined by the Director. The incumbent must provide the Director
and other staff personnel with complete and accurate information regarding his/her assigned area of
responsibility.

3, The incumbent assists in the formulation and enforcement of Department Rules and Regulations and
work methods and procedures within the Department to increase the efficiency and capabilities of the
Police Department.

4. The incumbent participates in the preparation of the annual budgets, along with supporting justification,
and establishes and maintains control over expenditures. The incumbent must ensure that all monies are
Spent correctly, documented and properly tracked and reported. The Major conducts continuous
assessments of the department's cost efficiency and makes modifications to ensure cost effectiveness.

dat)

5

 

 
 

Gase-3:17-cv-00334-TMR Doc #: 14-3 Filed: 04/16/19 Page: 2 of 5 PAGEID #: 267

Police Major Page 2 of §

5,

10.

11,

The Major directly supervises Lieutenants and Sergeants, as well as civilian support staff. He/She directs
the daily activities of the assigned command and established goals and priorities, resolves problems, as
well as guides and advises subordinate supervisors. It is the responsibility of the incumbent to implement
audits and control processes to facilitate a continuous improvement in the delivery of police services.
During major cases and extraordinary police situations the Major provides command level direction and
guidance to subordinate staff. The incumbent must have a thorough knowledge of and interprets the
application of federal, state and local criminal laws, codes and statues and have a thorough
understanding of modern police management techniques.

The incumbent ensures that employee potential is maximized through commendation, employee
performance appraisal and evaluations and evaluations and positive discipline. The Major is responsible
for dispensing discipline within the department and promulgating appearance and behavioral standards
for all departmental employees, both sworn and civilian. The incumbent is expected to demonstrate an
effective management style in coping with and utilizing limited manpower and resources. Further,
incumbent should exhibit the ability to effectively use limited manpower and resources while maintaining
an acceptable level of morale and with a reduced level of labor problems. The Major must maintain a
personnel balance in each functional unit, division or work group in accordance with workload, solvability
factors and manpower availability and achieves this by reviewing the workload of assigned areas of
command and the adjustment of personnel resources as required.

The Major must allocate the resources necessary to meet service needs and ensure that the proper use
of assigned equipment and facilities is followed throughout all levels of the department. The incumbent
identifies problem areas and areas where improvement is needed and works towards there resolution.

The incumbent reviews personnel actions, disciplinary actions and other related matters and administers
and interprets provisions of the appropriate collective bargaining agreement, departmental policy or City
policy. The Major reviews and coordinates disciplinary procedures, sets up and administers departmental
hearings and attends departmental review boards. The incumbent investigates internal and external
complaints against department supervisors and initiates appropriate corrective/disciplinary action as
warranted by the investigation.

The incumbent meets regularly with peers, Lieutenants, Sergeants, and non-sworn supervisors to
interpret policy and discuss problems and solutions in law enforcement and police administration. This
requires the Major to establish and maintain working relationships with other department managers, other
City departments and public officials. He/she represents the Director at various meetings, and on boards
and committees when meeting with community groups or community functions. The Major also prepares
and gives news releases and appears at public gatherings and on television or radio,

The incumbent must develop methods of improving police community relationship and media
relationships that effectively deal with the real and perceived problems of law enforcement/crime as
expressed by the community and/or City Administration. This requires the Major to have a thorough
knowledge of police, community and media relations, recruitment of police, civilian, and volunteer
personnel, crime prevention, pubic and school safety, as well as community conflict meditation
techniques.

The incumbent acts as the Deputy Director and/or Director of Police in his/her absence or unavailability.

Competencies

To perform the job successfully, an individual should demonstrate the following competencies:

Intellectual

1.
2.
3.

Analytical - Synthesizes complex or diverse information; Uses intuition and experience to complement
data; Designs work flows and procedures.

Design - Generates creative solutions; Translates concepts and information into images; Uses feedback
to modify designs; Applies design principles; Demonstrates attention to detail.

Problem Solving - Identifies and resolves problems in a timely manner; Gathers and analyzes information
skillfully, Develops alternative solutions; Works well in group problem solving situations; Uses reason
even when dealing with emotional topics.

Project Management - Develops project plans; Coordinates projects; Communicates changes and
progress; Completes projects on time and budget; Manages project team activities.

 

 
 

Case: 3:17-cv-00334-TMR Doc #: 14-3 Filed: 04/16/19 Page: 3 of 5 PAGEID #: 268

 

Police Major Page 3 of 5

5. Technical Skills - Assesses own strengths and weaknesses; Pursues training and development
opportunities; Strives to continuously build knowledge and skills; Shares expertise with others.

Interpersonal
1. Customer Service - Manages difficult or emotional customer situations; Responds promptly to customer

needs; Solicits customer feedback to improve service; Responds to requests for service and assistance;
Meets commitments.

2. Interpersonal Skills - Focuses on solving conflict, not blaming; Maintains confidentiality; Listens to others
without interrupting; Keeps emotions under control; Remains open to others' ideas and tries new things.

3. Oral Communication - Speaks clearly and persuasively in positive or negative situations: Listens and gets
clarification; Responds well to questions; Demonstrates group presentation skills; Participates in
meetings.

4. Written Communication - Writes clearly and informatively; Edits work for spelling and grammar; Varies
writing style to meet needs; Presents numerical data effectively; Able to read and interpret written
information.

5. Teamwork - Balances team and individual responsibilities; Exhibits objectivity and openness to others’
views; Gives and welcomes feedback; Contributes to building a positive team spirit; Puts success of team
above own interests; Able to build morale and group commitments to goals and objectives; Supports
everyone's efforts to succeed.

Leadership
1. Change Management - Develops workable implementation plans; Communicates changes effectively;

Builds commitment and overcomes resistance; Prepares and supports those affected by change;
Monitors transition and evaluates results.

2. Delegation - Delegates work assignments; Matches the responsibility to the person; Gives authority to
work independently; Sets expectations and monitors delegated activities; Provides recognition for results.

3. Visionary Leadership - Displays passion and optimism; Inspires respect and trust; mobilizes others to
fulfill the vision; Provides vision and inspiration to peers and subordinates.

4. Leadership - Exhibits confidence in self and others; Inspires and motivates others to perform well:
Effectively influences actions and opinions of others; Accepts feedback from others; Gives appropriate
recognition to others.

5. Managing People - Includes staff in planning, decision-making, facilitating and process improvement;
Takes responsibility for subordinates’ activities; Makes self available to staff; Provides regular
performance feedback; Develops subordinates’ skills and encourages growth; Solicits and applies
customer feedback (internal and external); Fosters quality focus in others; Improves processes, products
and services.; Continually works to improve supervisory skills.

6. Quality Management - Looks for ways to improve and promote quality; Demonstrates accuracy and
thoroughness.

7. Business Acumen - Understands business implications of decisions; Displays orientation to profitability:
Demonstrates knowledge of market and competition; Aligns work with strategic goals.

8. Cost Consciousness - Works within approved budget; Develops and implements cost saving measures:
Contributes to profits and revenue; Conserves organizational resources.

9. Diversity - Demonstrates knowledge of EEO policy; Shows respect and sensitivity for cultural differences:
Educates others on the value of diversity; Promotes a harassment-free environment; Builds a diverse
workforce.

10. Ethics - Treats people with respect; Keeps commitments; Inspires the trust of others; Works with integrity
and ethically; Upholds organizational values.

11. Organizational Support - Follows policies and procedures; Completes administrative tasks correctly and
on time; Supports organization's goals and values; Benefits organization through outside activities:
Supports affirmative action and respects diversity.

12. Strategic Thinking - Develops strategies to achieve organizational goals; Understands organization's
strengths & weaknesses; Identifies external threats and opportunities.

Self Management
1. Judgment - Displays willingness to make decisions; Exhibits sound and accurate judgment; Supports and
explains reasoning for decisions; Includes appropriate people in decision-making process; Makes timely
decisions.
2. Motivation - Sets and achieves challenging goals; Demonstrates persistence and overcomes obstacles:
Measures self against standard of excellence; Takes calculated risks to accomplish goals.

 

 
 

Case: 3:17-cv-00334-TMR Doc #: 14-3 Filed: 04/16/19 Page: 4 of 5 PAGEID #: 269
Police Major Page 4 of 5

3. Planning/Organizing - Prioritizes and plans work activities; Uses time efficiently; Plans for additional
resources; Sets goals and objectives; Organizes or schedules other people and their tasks: Develops
realistic action plans.

4. Professionalism - Approaches others in a tactful manner; Reacts well under pressure; Treats others with
respect and consideration regardless of their status or position; Accepts responsibility for own actions;
Follows through on commitments

5. Quality - Demonstrates accuracy and thoroughness; Looks for ways to improve and promote quality;
Applies feedback to improve performance; Monitors own work to ensure quality,

6. Quantity - Meets productivity standards; Completes work in timely manner; Strives to increase
productivity; Works quickly.

7. Safety and Security - Observes safety and security procedures; Determines appropriate action beyond
guidelines; Reports potentially unsafe conditions.

8. Adaptability - Adapts to changes in the work environment; Manages competing demands; Changes
approach or method to best fit the situation; Able to deal with frequent change, delays, or unexpected

events.

9. Attendance/Punctuality - Is consistently at work and on time; Ensures work responsibilities are covered
when absent; Arrives at meetings and appointments on time.

10. Dependability - Follows instructions, responds to management direction; Takes responsibility for own

actions; Keeps commitments; Commits to long hours of work when necessary to reach goals; Completes
tasks on time or notifies appropriate person with an alternate plan.

11. Initiative - Volunteers readily; Undertakes self-development activities; Seeks increased responsibilities:
Takes independent actions and calculated risks; Looks for and takes advantage of opportunities: Asks for
and offers help when needed.

Computer Skills

To perform this job successfully, an individual should have the following knowledge, skills, or abilities:
1. Basic knowledge of MS Access, MS Excel and MS PowerPoint.
2. Intermediate knowledge of MS Outlook, MS Word, Kronos and MIS.

Language Skills

1. Ability to read, analyzes, and interpret the most complex documents.

2. Ability to respond effectively to the most sensitive inquiries or complaints.

3. Ability to make effective and persuasive speeches and presentations on controversial or complex topics
to top management, public groups and/or boards of directors.

Mathematical Skills
1. Ability to calculate figures and amounts such as discounts, interest, commissions, proportions,
percentages, area, circumference and volume.
2. Ability to apply concepts of basic algebra and geometry.

Reasonin ilit
1. Ability to solve practical problems and deal with a variety of concrete variables in situations where only
limited standardization exists.
2. Ability to interpret a variety of instructions furnished in written, oral, diagram or schedule form.

Physical Demands
The physical demands described here are representative of those that must be met by an employee to successfully
perform the essential functions of this job. Reasonable accommodations may be made to enable individuals with
disabilities to perform the essential functions.

While performing the duties of this job, the employee is frequently required to stand; walk; sit; use hands and
fingers to handle or feel; reach with hands and arms; climb or balance; stoop, kneel, crouch, or crawl; talk or hear.
The employee must frequently lift and/or move up to 25 pounds and occasionally lift and/or move up to 100
pounds. Specific vision abilities required by this job include close vision, distance vision, color vision, peripheral
vision, depth perception and ability to adjust focus.

Work Environment

The work environment characteristics described here are representative of those an employee
encounters while performing the essential functions of this job. Reasonable accommodations may be
made to enable individuals with disabilities to perform the essential functions.

 

 
 

Case: 3:17-cv-00334-TMR Doc #: 14-3 Filed: 04/16/19 Page: 5 of 5 PAGEID #: 270

Police Major Page 5 of 5

While performing the duties of this Job, the employee is frequently indoors. The noise level in the work
environment is usually low.

Education
Bachelor's Degree in Criminal Justice, Law Enforcement or related field.
Experience
Five (5) years of Police Department supervisory experience.

Certificates, Licenses, Registrations

Must obtain OPOTA certification within 12 months of appointment and maintain thereafter as a term and condition
of continued employment.

Must have a valid driver's license at time of appointment and maintain as a condition of employment.

Other Qualifications

Must have a thorough knowledge of federal, state and local criminal statutes, investigative skills and procedures
and a thorough understanding of modern management techniques.

Must be able to pass a pre-employment/pre-promotional drug screen.
Must be able to pass a pre-employment/pre-promotional police background investigation.

Within one year of appointment/promotion candidates must be able to demonstrate the required computer skills
as listed above to progress through the assigned pay scale for this classification.

 

 
